United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3533
                                     ___________

Charles Armstrong,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Taylor Real Estate Company; Ronald    *
W. Parli; Midland Manors; Nathaniel   *       [UNPUBLISHED]
Murdock; Johnathan Ford,              *
                                      *
            Appellees.                *
                                 ___________

                           Submitted: January 6, 2000

                                Filed: January 14, 2000
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Charles Armstrong appeals from the district court’s1 order dismissing his pro se
action against Taylor Real Estate Company, Midland Manors, and three individual
defendants. After careful review of the record, we conclude Mr. Armstrong’s
complaint was frivolous and failed to state a claim for the reasons given by the district


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
court. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii) (action subject to dismissal if it is
frivolous or fails to state claim upon which relief may be granted); Martin v. Sargent,
780 F.2d 1334, 1337 (8th Cir. 1985) (pro se pleading must contain specific facts
supporting its conclusions). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-